                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA



RODNEY DAVIS,              )                   3:15-CV-0607-MMD-CBC
                           )
           Plaintiff,      )                   MINUTES OF THE COURT
                           )
     vs.                   )                   September 10, 2019
                           )
ROBINSON, et al.,          )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Plaintiff has failed to respond to defendants’ motion to vacate settlement conference
(ECF No. 76). Failure to file an opposition constitutes a consent to granting the motion.
Local Rule 7-2(d). Therefore, defendants’ motion to vacate settlement conference (ECF
No. 76) is GRANTED.

      IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK

                                        By:             /s/
                                               Deputy Clerk
